 

Exhibit 10.1

 

SEMLER SCIENTIFIC, INC.

NOTICE OF GRANT OF STOCK OPTION

 

The Participant has been granted an option (the “Option”) to purchase certain
Shares of Semler Scientific, Inc. (the “Company”) pursuant to the Semler
Scientific, Inc. 2014 Stock Incentive Plan (the “Plan”), as follows:

 

Participant:       Date of Grant:       Number of Option Shares:       Exercise
Price: $     Initial Vesting Date: The date one (1) month after the Date of
Grant     Option Expiration Date: The date ten (10) years after the Date of
Grant     Tax Status of Option: Nonstatutory Stock Option     Vested Shares:
Except as provided in the Award Agreement, the number of Vested Shares
(disregarding any resulting fractional share) as of any date is determined by
multiplying the Number of Option Shares by the “Vested Ratio” determined as of
such date as follows:         Vested Ratio   For each full month of the
Participant’s continuous Service beginning on the Initial Vesting Date and
ending when the Vested Ratio equals 1/1 1/48

 

Capitalized terms not defined herein shall have the meaning as set forth in the
Plan.

 

Upon any other termination of Participant’s Service, any portion of the Option
that is not vested and exercisable as of such date of termination shall
automatically expire in accordance with Section 7 of the Award Agreement.

 

The Exercise Price represents an amount the Company believes to be no less than
the fair market value of a Share as of the Date of Grant, determined in good
faith in compliance with the requirements of Section 409A of the Code. However,
there is no guarantee that the Internal Revenue Service will agree with the
Company’s determination. A subsequent IRS determination that the Exercise Price
is less than such fair market value could result in adverse tax consequences to
the Participant. By signing below, the Participant agrees that the Company, its
Directors, Officers and shareholders shall not be held liable for any tax,
penalty, interest or cost incurred by the Participant as a result of such
determination by the IRS. The Participant is urged to consult with his or her
own tax advisor regarding the tax consequences of the Option, including the
application of Section 409A.

 

By their signatures below, the Company and the Participant agree that the Option
is governed by this Grant Notice and by the provisions of the Plan and the Award
Agreement, both of which are attached to and made a part of this document. The
Participant acknowledges receipt of copies of the Plan and the Award Agreement,
represents that the Participant has read and is familiar with their provisions,
and hereby accepts the Option subject to all of their terms and conditions.

 

SEMLER SCIENTIFIC, INC.   PARTICIPANT           By:           Signature  
Signature                         Printed Name   Printed Name           Its:    
        Date  



Address:  2330 NW Everett Street         Portland, OR 97210   Address          
 

 

ATTACHMENTS: Semler Scientific, Inc. 2014 Stock Incentive Plan, as amended to
the Date of Grant; Award Agreement and Exercise Notice

 

 

 

 

SEMLER SCIENTIFIC, inc.

STOCK OPTION AWARD AGREEMENT

 

Semler Scientific, Inc. has granted to the Participant named in the Notice of
Grant of Stock Option (the “Grant Notice”) to which this Award Agreement is
attached an Option to purchase certain Shares of Stock upon the terms and
conditions set forth in the Grant Notice and this Award Agreement. The Option
has been granted pursuant to and shall in all respects be subject to the terms
and conditions of the Semler Scientific, Inc. 2014 Stock Incentive Plan (the
“Plan”), as amended to the Date of Grant, the provisions of which are
incorporated herein by reference. By signing the Grant Notice, the Participant:
(a) acknowledges receipt of, and represents that the Participant has read and is
familiar with the terms and conditions of, the Grant Notice, this Award
Agreement and the Plan, (b) accepts the Option subject to all of the terms and
conditions of the Grant Notice, this Award Agreement and the Plan, and (c)
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board upon any questions arising under the Grant Notice,
this Award Agreement or the Plan.

 

1.Definitions and Construction.

 

1.1.         Definitions. Unless otherwise defined herein, capitalized terms
shall have the meanings assigned to such terms in the Grant Notice or the Plan.

 

1.2.         Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Award Agreement. Except when otherwise indicated by the
context, the singular shall include the plural and the plural shall include the
singular. Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

 

2.Tax Consequences.

 

This Option is intended to be a Nonstatutory Stock Option and shall not be
treated as an Incentive Stock Option within the meaning of Section 422(b) of the
Code.

 

3.Administration.

 

All questions of interpretation concerning the Grant Notice, this Award
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Option shall be determined
by the Board. All such determinations by the Board shall be final, binding and
conclusive upon all persons having an interest in the Option, unless fraudulent
or made in bad faith. Any and all actions, decisions and determinations taken or
made by the Board in the exercise of its discretion pursuant to the Plan or the
Option or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest in the Option. Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.

 

 1 

 

 

4.Exercise of the Option.

 

4.1         Right to Exercise. Except as otherwise provided herein, the Option
shall be exercisable on and after the Initial Vesting Date and prior to the
termination of the Option (as provided in Section 6) in an amount not to exceed
the number of Vested Shares less the number of shares previously acquired upon
exercise of the Option. In no event shall the Option be exercisable for more
shares than the Number of Option Shares, as adjusted pursuant to Section 9.

 

4.2         Method of Exercise. Exercise of the Option shall be by means of
electronic or written notice (the “Exercise Notice”) in a form authorized by the
Company. An electronic Exercise Notice must be digitally signed or authenticated
by the Participant in such manner as required by the notice and transmitted to
the Company or an authorized representative of the Company (including a
third-party administrator designated by the Company). In the event that the
Participant is not authorized or is unable to provide an electronic Exercise
Notice, the Option shall be exercised by a written Exercise Notice addressed to
the Company, which shall be signed by the Participant and delivered in person,
by certified or registered mail, return receipt requested, by confirmed
facsimile transmission, or by such other means as the Company may permit, to the
Company, or an authorized representative of the Company (including a third-party
administrator designated by the Company). Each Exercise Notice, whether
electronic or written, must state the Participant’s election to exercise the
Option, the number of shares of Stock for which the Option is being exercised
and such other representations and agreements as to the Participant’s investment
intent with respect to such shares of Stock as may be required pursuant to the
provisions of this Award Agreement. Further, each Exercise Notice must be
received by the Company prior to the termination of the Option as set forth in
Section 6 and must be accompanied by full payment of the aggregate Exercise
Price for the number of shares of Stock being purchased. The Option shall be
deemed to be exercised upon receipt by the Company of such electronic or written
Exercise Notice and the aggregate Exercise Price.

 

4.3Payment of Exercise Price.

 

a.         Forms of Consideration Authorized. Forms of Consideration Authorized.
Except as otherwise provided below, payment of the exercise price for the number
of shares of Stock being purchased pursuant to any Option shall be made (i) in
cash, by check or in cash equivalent, (ii) by tender to the Company, or
attestation to the ownership, of shares of Stock owned by the Participant having
a Fair Market Value not less than the exercise price, (iii) by delivery of a
properly executed notice of exercise together with irrevocable instructions to a
broker providing for the assignment to the Company of the proceeds of a sale or
loan with respect to some or all of the shares being acquired upon the exercise
of the Option (including, without limitation, through an exercise complying with
the provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System) (a “Cashless Exercise”), or (iv) by
such other consideration as may be approved by the Board from time to time to
the extent permitted by applicable law, or (v) by any combination thereof. The
Board may at any time or from time to time grant Options which do not permit all
of the foregoing forms of consideration to be used in payment of the exercise
price or which otherwise restrict one or more forms of consideration.

 

 2 

 

 

4.4Tax Withholding.

 

(a)         In General. At the time the Award Agreement is executed, or at any
time thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the
Company, if any, which arise in connection with the grant, vesting or exercise
of the Option or the issuance of shares of Stock in settlement thereof. The
Company shall have no obligation to deliver shares of Common Stock until the tax
obligations of the Company have been satisfied by the Participant.

 

(b)         Withholding in Securities. The Company may, in its discretion,
permit or require the Participant to satisfy all or any portion of the tax
obligations by deducting from the shares of Stock otherwise deliverable to the
Participant in settlement of the Option a number of shares of Stock having a
fair market value, as determined by the Company as of the date on which the tax
obligations arise, not in excess of the amount of such tax obligations
determined by the applicable withholding rates. In the event that the Company
determines that the tax obligations will not be satisfied by the method
described above, Participant authorizes the designated plan administrator or any
successor plan administrator, to sell a number of shares of Stock that are
purchased under the Option, which the Company determines is sufficient to
generate an amount that meets the tax obligations plus additional shares of
Stock, as necessary. To account for rounding and market fluctuation, and to pay
such tax withholding amounts to the Company. The shares of Stock may be sold as
part of a block trade with other Participants of the Plan in which all
Participants receive an average price. Any adverse consequences to the
Participant resulting from the procedure permitted under this Subsection 4.4,
including, without limitation, tax consequences, shall be the sole
responsibility of the Participant.

 

(c)         Consultation. The Participant hereby acknowledges that he or she
understands that the Participant may suffer adverse tax consequences as a result
of the Participant’s exercise of the Option or disposition of the Stock. The
Participant hereby represents that the Participant has consulted with any tax
consultants the Participant deems advisable in connection with the exercise of
the Option or disposition of the Stock and that the Participant is not relying
on the Company for any tax advice.

 

4.5         Beneficial Ownership of Stock; Certificate Registration. The
Participant hereby authorizes the Company, in its sole discretion, to deposit
for the benefit of the Participant with any broker with which the Participant
has an account relationship of which the Company has notice any or all shares of
Stock acquired by the Participant pursuant to the exercise of the Option. Except
as provided by the preceding sentence, a certificate for the Stock as to which
the Option is exercised shall be registered in the name of the Participant, or,
if applicable, in the names of the heirs of the Participant.

 

4.6         Restrictions on Grant of the Option and Issuance of Stock. The grant
of the Option and the issuance of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of Stock upon exercise would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed.

 

 3 

 

 

The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares of Stock subject to the
Option shall relieve the Company of any liability in respect of the failure to
issue or sell such shares of Stock as to which such requisite authority shall
not have been obtained. As a condition to the exercise of the Option, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.

 

4.7         Fractional Shares. The Company shall not be required to issue
fractional shares upon the exercise of the Option.

 

5.Nontransferability of the Option.

 

During the lifetime of the Participant, the Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative. The
Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. Following the death of the Participant,
the Option, to the extent provided in Section 7, may be exercised by the
Participant’s legal representative or by any person empowered to do so under the
deceased Participant’s will or under the then applicable laws of descent and
distribution.

 

6.Termination of the Option.

 

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.

 

7.Effect of Termination of Service.

 

7.1         Option Exercisability. The Option shall terminate immediately upon
the Participant’s termination of Service to the extent that it is then unvested
and shall be exercisable after the Participant’s termination of Service to the
extent it is then vested only during the applicable time period as determined
below and thereafter shall terminate.

 

a.         Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable for Vested Shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of twelve (12)
months after the date on which the Participant’s Service terminated, but in any
event no later than the Option Expiration Date.

 

b.         Death. If the Participant’s Service terminates because of the death
of the Participant, the Option, to the extent unexercised and exercisable for
Vested Shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the

 

 4 

 

 

Participant’s death at any time prior to the expiration of twelve (12) months
after the date on which the Participant’s Service terminated, but in any event
no later than the Option Expiration Date. The Participant’s Service shall be
deemed to have terminated on account of death if the Participant dies within
three (3) months after the Participant’s termination of Service.

 

c.         Termination for Cause. Notwithstanding any other provision of this
Award Agreement, if the Participant’s Service is terminated for Cause, the
Option shall terminate and cease to be exercisable immediately upon such
termination of Service.

 

d.         Other Termination of Service. If the Participant’s Service terminates
for any reason, except Disability, death or Cause, the Option, to the extent
unexercised and exercisable for Vested Shares by the Participant on the date on
which the Participant’s Service terminated, may be exercised by the Participant
at any time prior to the expiration of three (3) months after the date on which
the Participant’s Service terminated, but in any event no later than the Option
Expiration Date.

 

7.2         Extension if Exercise Prevented by Law. Notwithstanding the
foregoing other than termination of Service for Cause, if the exercise of the
Option within the applicable time periods set forth in Subsection 7.1 is
prevented by the provisions of Subsection 4.6, the Option shall remain
exercisable until the later of (a) thirty (30) days after the date such exercise
first would no longer be prevented by such provisions or (b) the end of the
applicable time period under Subsection 7.1, but in any event no later than the
Option Expiration Date.

 

8.Effect of Change in Control.

 

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the “Acquiror”), may, without the consent of the Participant, assume or
continue in full force and effect the Company’s rights and obligations under all
or any portion of the Option or substitute for all or any portion of the Option
a substantially equivalent option for the Acquiror’s stock. For purposes of this
Section 8, the Option or any portion thereof shall be deemed assumed if,
following the Change in Control, the Option confers the right to receive,
subject to the terms and conditions of the Plan and this Award Agreement, for
each share of Stock subject to such portion of the Option immediately prior to
the Change in Control, the consideration (whether stock, cash, other securities
or property or a combination thereof) to which a holder of a share of Stock on
the effective date of the Change in Control was entitled; provided, however,
that if such consideration is not solely common stock of the Acquiror, the Board
may, with the consent of the Acquiror, provide for the consideration to be
received upon the exercise of the Option for each Share to consist solely of
common stock of the Acquiror equal in Fair Market Value to the per share
consideration received by holders of Stock pursuant to the Change in Control. If
any portion of such consideration may be received by holders of Stock pursuant
to the Change in Control on a contingent or delayed basis, the Board may, in its
discretion, determine such Fair Market Value per share as of the time of the
Change in Control on the basis of the Board’s good faith estimate of the present
value of the probable future payment of such consideration. The Option shall
terminate and cease to be outstanding effective as of the time of consummation
of the Change in Control to the extent that the Option is neither assumed or
continued by the Acquiror in connection with the Change in Control nor exercised
as of the date of the Change in

 

 5 

 

 

Control. Notwithstanding the foregoing, Stock acquired upon exercise of the
Option prior to the Change in Control and any consideration received pursuant to
the Change in Control with respect to such Stock shall continue to be subject to
all applicable provisions of this Award Agreement except as otherwise provided
herein.

 

9.Rights as a Stockholder, Director, Employee or Consultant.

 

The Participant shall have no rights as a stockholder with respect to any Stock
covered by the Option until the date of the issuance of the Stock for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares of Stock are issued, except as
provided in the Plan. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Award Agreement shall confer upon the Participant any
right to continue in the Service of a Participating Company or interfere in any
way with any right of the Participating Company Group to terminate the
Participant’s Service as a Director, an Employee or Consultant, as the case may
be, at any time.

 

10.Miscellaneous Provisions.

 

10.1         Termination or Amendment. The Board may terminate or amend the Plan
or the Option at any time; provided, however, that except as provided in Section
8 in connection with a Change in Control, no such termination or amendment may
adversely affect the Option or any unexercised portion hereof without the
consent of the Participant unless such termination or amendment is necessary to
comply with any applicable law or government regulation, including, but not
limited to Section 409A of the Code. No amendment or addition to this Award
Agreement shall be effective unless in writing.

 

10.2         Compliance with Section 409A. The Company intends that income
realized by the Participant pursuant to the Plan and this Award Agreement will
not be subject to taxation under Section 409A of the Code. The provisions of the
Plan and this Award Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code. The Company,
in its reasonable discretion, may amend (including retroactively) the Plan and
this Agreement in order to conform to the applicable requirements of Section
409A of the Code, including amendments to facilitate the Participant’s ability
to avoid taxation under Section 409A of the Code. However, the preceding
provisions shall not be construed as a guarantee by the Company of any
particular tax result for income realized by the Participant pursuant to the
Plan or this Award Agreement. In any event, and except for the responsibilities
of the Company set forth in Subsection 4.4., no Participating Company shall be
responsible for the payment of any applicable taxes on income realized by the
Participant pursuant to the Plan or this Award Agreement.

 

10.3         Further Instruments. The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Award Agreement.

 

 6 

 

 

10.4         Binding Effect. Subject to the restrictions on transfer set forth
herein, this Award Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, administrators,
successors and assigns.

 

10.5         Delivery of Documents and Notices. Any document relating to
participation in the Plan, or any notice required or permitted hereunder shall
be given in writing and shall be deemed effectively given (except to the extent
that this Award Agreement provides for effectiveness only upon actual receipt of
such notice) upon personal delivery electronic delivery at the e-mail address,
if any, provided for the Participant by the Participating Company, or, upon
deposit in the U.S. Post Office or foreign postal service, by registered or
certified mail, or with a nationally recognized overnight courier service with
postage and fees prepaid, addressed to the other party at the address of such
party set forth in the Grant Notice or at such other address as such party may
designate in writing from time to time to the other party.

 

a.         Description of Electronic Delivery. The Plan documents, which may
include but do not necessarily include: the Plan, the Grant Notice, this Award
Agreement, and any reports of the Company provided generally to the Company’s
shareholders, may be delivered to the Participant electronically. In addition,
if permitted by the Company, the Participant may deliver electronically the
Grant Notice and Exercise Notice called for by Section 4.2 to the Company or to
such third party involved in administering the Plan as the Company may designate
from time to time. Such means of electronic delivery may include but do not
necessarily include the delivery of a link to a Company intranet or the internet
site of a third party involved in administering the Plan, the delivery of the
document via e-mail or such other means of electronic delivery specified by the
Company.

 

b.         Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Subsection 10.5(a) of this Award Agreement and consents to
the electronic delivery of the Plan documents and, if permitted by the Company,
the delivery of the Grant Notice and Exercise Notice, as described in Subsection
10.5(a). The Participant acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost to the
Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Subsection 10.5(a) or may change the
electronic mail address to which such documents are to be delivered (if
Participant has provided an electronic mail address) at any time by notifying
the Company of such revoked consent or revised e-mail address by telephone,
postal service or electronic mail. Finally, the Participant understands that he
or she is not required to consent to electronic delivery of documents described
in Subsection 10.5(a).

 

10.6         Integrated Agreement. The Grant Notice, this Award Agreement and
the Plan, together with any employment, service or other agreement with the
Participant and a Participating Company referring to the Option, shall
constitute the entire understanding and agreement of the Participant and the
Participating Company Group with respect to the subject matter contained herein
or therein and supersede any prior agreements, understandings,

 

 7 

 

 

restrictions, representations, or warranties among the Participant and the
Participating Company Group with respect to such subject matter. To the extent
contemplated herein or therein, the provisions of the Grant Notice, the Award
Agreement and the Plan shall survive any exercise of the Option and shall remain
in full force and effect.

 

10.7         Applicable Law. This Award Agreement shall be governed by the laws
of the State of Delaware as such laws are applied to agreements between Delaware
residents entered into and to be performed entirely within the State of
Delaware.

 

10.8         Counterparts. The Grant Notice may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

 8 

 

 

    Participant:   X Nonstatutory Stock Option           Date:             STOCK
OPTION EXERCISE NOTICE     Semler Scientific, Inc.     Attention:
________________              



Ladies and Gentlemen:

 

1.         Option. I was granted an option (the “Option”) to purchase shares of
the common stock (the “Stock”) of Semler Scientific, Inc. (the “Company”)
pursuant to the Company’s Stock Incentive Plan (the “Plan”), my Notice of Grant
of Stock Option (the “Grant Notice”) and my Award Agreement as follows:

Date of Grant: [INSERT DATE] Number of Option Shares:   Exercise Price per
Share: $

 

2.         Exercise of Option. I hereby elect to exercise the Option to purchase
the following number of shares of Stock, all of which are Vested Shares, in
accordance with the Grant Notice and the Award Agreement:

Total Shares Purchased:   Total Exercise Price (Total Shares $ per Share) $  

 

3.         Payments. I enclose payment in full of the total exercise price for
the Stock in the following form(s), as authorized by my Award Agreement:

__  Cashless Exercise   __  Cash / Check: $   __  Tender of Company Stock:
Contact Plan Administrator

 

4.         Tax Withholding. I authorize payroll withholding, net-share
withholding and otherwise will make adequate provision for the federal, state,
local and foreign tax withholding obligations of the Company, if any, in
connection with the Option.

 

5.         Participant Information.

My address is:       My Social Security Number is:        



6.         Tax Consultation. I hereby acknowledge that I understand that I may
suffer adverse tax consequences as a result of my purchase or disposition of the
Stock. I hereby represent that I am not relying on the Company for any tax
advice.

 

7.         Binding Effect. I understand that I am purchasing the Shares pursuant
to the terms of the Plan, the Grant Notice and my Award Agreement, copies of
which I have received and carefully read and understand. This Agreement shall
inure to the benefit of and be binding upon my heirs, executors, administrators,
successors and assigns.

 

  Very truly yours,       ____________________________________   (Signature)

 

Receipt of the above is hereby acknowledged.   Semler Scientific, Inc.       By:
   



Title:    



Dated:    

 

 

 